PER CURIAM.
Gwendolyn H. Johnson filed a notice of appeal in her civil action, which remains pending in the district court. Johnson states that she seeks to appeal a district court order entered on June 7, 2002, but there is no such order. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the order Johnson seeks to appeal does not exist and because there is neither a final order nor an appealable interlocutory or collateral order, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.